Atlee, J.,
Wayne P. Gray, the defendant, was indicted for having fraudulently converted one black horse belonging to, Henry Y. Binkley. The testimony showed that Henry Y. Binckley, the prosecutor, resides and does business at Mountville, Lancaster County, where he is engaged in the livestock business. During the month of May, 1930, he had some business transactions with the defendant and alleges that he gave to the defendant one black horse under an agreement of lease. There was some dispute between the parties as to just what took place, but it seems that a truck jointly hired by the prosecutor and the defendant was used to deliver the horse to the defendant at Lyndell, Chester County. There is great question as to whether the offense, if any was committed, occurred in Lancaster County or in Chester County, so that the question of the jurisdiction of this court becomes important.
The court of the county in which the offense was actually committed is the court that has jurisdiction to try the offender. The district attorney upon the argument of the rules herein considered stated to the court that he had grave doubt as to whether the crime had been committed in the County of Lancaster.
The jury found the defendant “not guilty” and placed the costs upon him.
Under all of the circumstances of this case, the court makes absolute the rule to show cause why the verdict of the jury imposing the costs upon the defendant should not be struck off. The costs are directed to be paid by the County of Lancaster.
The rule to show cause why judgment should not be arrested is made absolute.
From George Ross Eshleman, Lancaster, Pa.